EXHIBIT 10.1




Confidential treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.










AGREEMENT




between




ENERGY NORTHWEST


and




UNITED STATES ENRICHMENT CORPORATION






USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900



 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents


ARTICLE 1 – DEFINITIONS 
 
ARTICLE 2 – TERM 
 
ARTICLE 3 – SCOPE 
 
ARTICLE 4 – DELIVERY OF DU AND INSPECTION OF CYLINDERS 
 
ARTICLE 5 – ENRICHMENT OF DU AND DELIVERY OF ENRICHED DU 
 
ARTICLE 6 – ADDITIONAL PURCHASE OF SWU 
 
ARTICLE 7 – TITLE AND RISK OF LOSS; OBLIGATION CODES 
 
ARTICLE 8 – PRICES AND TERMS OF PAYMENT 
 
ARTICLE 9 – TAXES AND OTHER GOVERNMENTAL IMPOSITIONS 
 
ARTICLE 10 – REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS
 
ARTICLE 11 - FORCE MAJEURE 
 
ARTICLE 12 – NUCLEAR LIABILITY
 
ARTICLE 13 – OTHER LIABILITY 
 
ARTICLE 14 – GOVERNMENTAL AUTHORIZATIONS AND REQUIREMENTS
 
ARTICLE 15 – ENTIRE AGREEMENT; TERMINATION OF PRIOR AGREEMENTS
 
ARTICLE 16 – TERMINATION 
 
ARTICLE 17 – ASSIGNMENT AND TRANSFER OF INTEREST 
 
ARTICLE 18 – CONFIDENTIALITY 
 
ARTICLE 19 – DISPUTE RESOLUTION 
 
ARTICLE 20 – NOTICES AND ADDRESSES 
 
ARTICLE 21 – GENERAL 
 
APPENDIX A:  EQUATIONS USED TO CALCULATE COMPONENTS OF ENRICHED URANIUM PRODUCT
PRODUCED FROM FEED MATERIAL OR FROM DEPLETED URANIUM
 
APPENDIX B:  PROVISIONS FOR PHYSICAL DELIVERY
 
APPENDIX C:  ***** 
 
APPENDIX D:  *****
 
APPENDIX E:  USEC SERVICE CHARGES – AS OF THE EFFECTIVE DATE 
 
APPENDIX F:  FORM OF QUALITY CONFIRMATION
 



 
 

--------------------------------------------------------------------------------

 


BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900
 
AGREEMENT
 
This Agreement (“Agreement”) is entered into as of this 16th day of May, 2012
(the “Effective Date”) by and between Energy Northwest (“Customer”), a joint
operating agency and municipal corporation of the State of Washington, and
United States Enrichment Corporation (“USEC”), a corporation organized under the
laws of Delaware (Customer and USEC being sometimes referred to herein
individually as a “Party” and collectively as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, USEC leases the PGDP (as defined below) to conduct its business of
Enrichment (as defined below) at the PGDP;
 
WHEREAS, the United States Department of Energy (“DOE”) holds title to certain
quantities of Depleted Uranium (as defined below) located on the reservation
where the PGDP is situated;
 
WHEREAS, DOE is making certain quantities of Depleted Uranium available that
Customer will deliver to USEC for processing by USEC under this Agreement;
 
WHEREAS, Customer will obtain title from DOE to such Depleted Uranium and to the
cylinders holding such Depleted Uranium and will deliver them to USEC for
Enrichment pursuant to the terms of this Agreement;
 
WHEREAS, in return, Customer will receive Enriched DU (as defined below) from
USEC, subject to the terms of this Agreement;
 
WHEREAS, Customer is concerned about paying for a substantial amount of
purchases under this Agreement from current revenues and intends to issue debt
to obtain proceeds to enable it to have sufficient funds to fund its purchases
under this Agreement;
 
WHEREAS, Customer is not willing to issue debt to enable it to have sufficient
funds to make a substantial amount of purchases under this Agreement unless such
financing is available on terms, in amounts, and at times acceptable to
Customer;
 
WHEREAS, Customer is not willing to subject its credit rating to a downgrade by
virtue of this Agreement or any financing to enable it to have sufficient funds
to fund its purchases under this Agreement; and
 
WHEREAS, Customer expects to issue a short-term note to finance the initial four
months of expected purchases under the Agreement and thereafter expects to issue
bonds (“Bonds”) to pay off the short-term note, and to obtain proceeds to enable
it to have sufficient funds to fund the remainder of the expected purchases
under this Agreement.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
ARTICLE 1 – DEFINITIONS
 
When used herein with initial capitalization, the following terms shall have the
following definitions:
 
1.1           “Act” means the Atomic Energy Act of 1954, as amended.
 
1.2           “Article 5 SWU” means the 4,000,000 SWU to be purchased pursuant
to Article 3 and delivered as the DU SWU Component of Enriched DU under Article
5 of this Agreement.
 
1.3           “Article 6 SWU” means the 440,000 SWU to be purchased pursuant to
Article 3 and delivered as the LEU SWU Component of Enriched Product under
Article 6 of this Agreement.
 
1.4           “Assay” means the total weight of 235U per kilogram of Material
divided by the total weight of all uranium isotopes per kilogram of Material,
the quotient of which is multiplied by 100 and expressed as a weight percent,
which may be indicated by the symbol “w/o.”
 
1.5           “Book Transfer” or “Book Transferred” means the transfer of
credits for a given quantity of Material between accounts within USEC’s material
accounting system, or the accounts of a commercial nuclear fuel fabricator in
the United States.
 
1.6           “Business Day” means a day that is not a Saturday, Sunday or
United States Legal Holiday (which is a day for which employees of the United
States Federal government are excused from work with pay pursuant to a Federal
statute or executive order).  Unless qualified by the term “Business,”
references in this Agreement to “day” or “days” refer to a calendar day or days,
respectively.
 
1.7           “Calendar Year,” “CY” or “Year” means a period of twelve (12)
months from January 1 through December 31.
 
1.8           “Cascade” has the meaning ascribed to that term in Section 4.2(c).
 
1.9           “Conforming Cylinder” means a cylinder meeting the regulatory
requirements and industry standards including ANSI 14.1 and USEC-651 (Rev. 9)
(The UF6 Manual:  Good Handling Practices for Uranium Hexafluoride) applicable
on the date of Physical Delivery, that is suitable for feeding into the Cascade.
 
1.10           “Customer’s Truck” shall have the meaning ascribed to that term
in Section 1.27.
 
1.11           “Delivery Period” means (a) with regard to deliveries pursuant to
Article 5, a monthly schedule for Physical Delivery of Enriched DU; and (b) with
regard to deliveries pursuant to Article 6, means a fourteen (14) day period
following the stated delivery dates in Section 6.1.
 
1.12           “Depleted Uranium” or “DU” means depleted uranium in the form of
UF6 with an Assay *****.  All DU must be derived from the Enrichment of natural
uranium in the form of UF6 which has not been previously irradiated, and was not
the result of the enrichment of reprocessed uranium, shall conform to Section
7.3(a), and shall be capable of Enrichment in the Cascade to meet the
specification in Section 1.15.
 
1.13           “DU Account” means an account maintained by USEC to record the
amount of Depleted Uranium (in KgU as UF6) credited to Customer.
 
1.14           “DU SWU Component” means, with respect to a given quantity and
Assay of Enriched DU, the amount of SWU required to produce such Enriched DU
from a given quantity and Assay of DU, as measured using the formula in Appendix
A, as applied to the Enrichment of DU.
 
1.15           “Enriched DU” or “Enriched Depleted Uranium” means Depleted
Uranium in the form of UF6 which has been Enriched to an Assay of at least 0.711
and that conforms to American Society for Testing and Materials’ (“ASTM”)
specification, “Standard Specification for Uranium Hexafluoride Enriched to less
than 5 % 235U,” applicable to “Enriched Commercial Grade UF6” (as defined in
paragraphs 4 and 5 of the specification), as in effect on the date of delivery
(currently C-996-10).
 
1.16           “Enriched Product” shall have the meaning ascribed to that term
in Section 1.22.
 
1.17           “Enrichment” or “Enrich” means the process, measured in
Separative Work Units, by which the Assay of uranium is increased.
 
1.18           “Facility” means the USEC-leased premises at the Paducah Gaseous
Diffusion Plant located in Paducah, Kentucky operated by or for USEC; also
referred to as the PGDP.
 
1.19           “Feed Account” means an account maintained by USEC to record the
amount of Natural Uranium (in KgU as UF6) credited to Customer.
 
1.20           “F.O.B. Facility” means (a) if the origin of a shipment is the
Facility, Customer shall, at its own risk and expense, transport from such
Facility an item (e.g., Material or a cylinder) Physically Delivered to Customer
at such Facility; and (b) if the destination of a shipment is the Facility,
Customer shall, at its own risk and expense, transport the item to the Facility
for Physical Delivery to USEC.  No other definition of “F.O.B.” or “Free on
Board,” including any definition found in INCOTERMS, shall apply.
 
1.21           “Heavy Heel” means Enriched DU or Enriched Product residue
remaining in a parent cylinder of approximately 1,000 pounds after liquid
transfer of the Enriched DU or Enriched Product from the 48 inch cylinder to the
30B cylinders.
 
1.22           “LEU Feed Component” means with respect to a given quantity and
Assay of enriched uranium hexafluoride (“Enriched Product”), the amount of
Natural Uranium that would have been required to produce such Enriched Product,
at a specified Assay and Tails Assay, if it were produced using Natural Uranium
in lieu of DU, as calculated by the formula in Appendix A as applicable to the
Enrichment of Natural Uranium.
 
1.23           “LEU SWU Component” means with respect to a given quantity and
Assay of Enriched Product the amount of SWU that would have been required to
produce such Enriched Product, at a specified Assay and Tails Assay, if it were
produced using Natural Uranium in lieu of DU, as calculated by the formula in
Appendix A as applicable to the Enrichment of Natural Uranium.
 
1.24           “Material” means, as the context requires, DU, Enriched DU,
Residual Tails, Enriched Product, or Interim Enriched Product (as defined in
Section 7.3(b)) or, in the case of Enriched DU,  Interim Enriched Product or
Enriched Product, the components of such Material including SWU. Where the
specific types of Material are listed separately, a reference to “Enriched DU”
or “Enriched Product” shall, where consistent with the context, also be deemed
to include Interim Enriched Product.
 
1.25           “Natural Uranium” means natural uranium in the form of UF6, which
has not been irradiated, enriched or depleted, with an approximate Assay of
0.711, and which conforms to the provisions of the American Society for Testing
and Materials’ (“ASTM”) “Standard Specification for Uranium Hexafluoride for
Enrichment” as in effect on the date of delivery, applicable to “Commercial
Natural UF6” (as defined in the specification) (currently C-787-11).
 
1.26           “Obligation Code” means (a) the code assigned to Material under
the Nuclear Material Management & Safeguards System to indicate the foreign
obligation(s) applicable to such Material; or (b) the code assigned by USEC to
Material to indicate the unobligated status of such Material.
 
1.27           “Physical Delivery,” “Physically Deliver,” and “Physically
Delivered” mean (a) with respect to the delivery by USEC of a cylinder of
Enriched DU, Enriched Product or DU (e.g., rejected DU) to Customer, the loading
by USEC of such item onto a truck or other conveyance provided by or on behalf
of Customer at the Facility (“Customer’s Truck”); (b) with respect to Residual
Tails, when the cylinder is set on the saddles in USEC’s storage yard inside the
security perimeter of the PGDP; and (c) with respect to the delivery of a
cylinder of DU to USEC, the unloading by USEC of such item off Customer’s
Truck.  Loading of Customer’s Truck shall be deemed completed when (x) the item
is physically on Customer’s Truck; (y) USEC’s loading equipment, if any, is
detached from the item; and (z) in the case of Material, any overpack required
for transportation of a cylinder containing such Material is sealed by
USEC.  Unloading of an item shall be deemed to be completed when the item is
removed by USEC from Customer’s Truck.  Unless the context clearly indicates
that another meaning was intended, where the term “delivery” is used without
initial capitalization, it means collectively, either constructive delivery
under Section 5.2(e) or Appendix B, or Physical Delivery.


1.28           “Prime Rate” means the prime rate as published by the Wall Street
Journal, or in the event the Wall Street Journal ceases to publish a prime rate,
the Parties shall negotiate in good faith to select a substitute publication and
pending agreement on such substitute publication shall use the last prime rate
published by the Wall Street Journal.
 
1.29           “Residual Tails” shall have the meaning ascribed to that term in
Section 4.6.
 
1.30           “Separative Work Unit” or “SWU” means the measure of work
required for Enrichment.
 
1.31           “Tails” means the Depleted Uranium residue, the Assay of which
has been depleted in the process of providing Enrichment.
 
1.32           ***** shall have the meaning ascribed to that term in Article 8.
 
1.33           “Uranium Hexafluoride” or “UF6” means a chemical compound of
uranium and fluorine.
 
1.34           “235U” means the fissionable uranium isotope with mass number
235.
 
1.35           “USEC Service Charges” means USEC’s standard charges for services
such as handling, sampling, storage, delivery, transfer, packaging or receipt of
Material.  A copy of USEC Service Charges is attached as Appendix E.
 
ARTICLE 2 – TERM
 
This Agreement shall be effective as of the Effective Date and, unless earlier
terminated in accordance with the terms hereof, shall remain in force until
December 31, 2013, or the date on which all purchase and payment obligations of
Customer and supply obligations of USEC hereunder are fulfilled.
 
ARTICLE 3 – SCOPE
 
3.1           Purchase and Delivery Obligations.  Subject to Section 3.2 below,
between June 1, 2012 and May 31, 2013, inclusive, Customer shall purchase from
USEC, and USEC shall sell and deliver to Customer, (a) 4,000,000 SWU contained
in Enriched DU with an average Assay of ***** delivered to Customer by USEC in
accordance with Article 5 and (b) an additional quantity of Enriched Product
containing 440,000 SWU delivered to Customer under Article 6.  The quantity of
Enriched DU containing the 4,000,000 SWU delivered by USEC will vary depending
upon the Assay and quantity of DU Physically Delivered to USEC.  *****  For the
absence of doubt, Customer’s purchase obligation for any of the foregoing
4,000,000 SWU contained in Enriched DU with an average Assay of ***** and the
Enriched Product containing 440,000 SWU shall arise upon Physical Delivery to
Customer or, as the case may be, constructive delivery to Customer in accordance
with Article 5, Article 6 or Appendix B, and, Customer shall have no purchase
obligation until the time of such Physical Delivery or constructive delivery.
 
3.2           The Parties acknowledge and agree that:
 
(a)           Power Requirements.  USEC will require a significant amount of
electricity to perform its obligations under this Agreement.  The Parties shall
be released from their obligations under this Agreement (other than the
obligations in Article 18) and the Agreement shall be terminated without further
liability of either of the Parties in the event that by May 31, 2012, the
necessary Tennessee Valley Authority (“TVA”) power purchase agreement, on terms
and conditions acceptable to USEC in its sole discretion, for the supply of
sufficient power for USEC to Enrich all the DU contemplated to be supplied to
USEC hereunder by May 31, 2013, has not been executed.
 
(b)           DU Assurances.  Customer shall secure an agreement with DOE that
DOE will use reasonable efforts to (i) supply to Customer *****, including any
Replacement DU pursuant to Section 4.3; and (ii) promptly replace the DU
contained in each cylinder rejected by USEC pursuant to Article 4 (“Rejected
DU”) with an equal or greater quantity of DU available to DOE from its inventory
of DU in Paducah, Kentucky (“Substitute DU”); and the agreement shall provide
that Customer will transfer title of the Residual Tails (as defined below) and
the cylinders containing the Residual Tails to DOE (“DOE Agreement”).  The
Parties shall be released from their obligations under this Agreement (other
than the obligations in Article 18) and the Agreement shall be terminated
without further liability of either of the Parties in the event that by May 31,
2012, Customer has not secured an agreement with DOE to provide all the DU
contemplated to be supplied to USEC hereunder, including an obligation by DOE to
replace any DU rejected by USEC with Substitute DU, and to take title to
Residual Tails.
 
(c)           Customer’s Contingencies.
 
(i)           Customer may effect the termination of this Agreement, subject to
the terms of this Section 3.2(c), upon occurrence of any of the following, each
an “Event”:
 
·  
Event Number 1.  Customer determines that long term financing to enable it to
have sufficient funds to pay for the expected purchases to be made by Customer
under this Agreement is not available on terms, in amounts, and/or at times
acceptable to Customer;

 
·  
Event Number 2. Customer receives an indicative rating below ***** by Moody’s
Investors Service, below ***** by Fitch Ratings Service, and/or below ***** by
Standard and Poor’s Ratings Services, on proposed Bonds that it expects to issue
to obtain proceeds to enable it to have sufficient funds to make expected
purchases under this Agreement;

 
·  
Event Number 3.  Customer is permanently enjoined or otherwise permanently
precluded by a court of law with jurisdiction over Customer from further
performance under this Agreement;

 
·  
Event Number 4.  Customer or DOE terminates the DOE Agreement according to its
terms for reasons other than Customer’s breach or non-performance of the DOE
Agreement or Customer’s exercise of a right of termination for convenience; and

 
·  
Event Number 5. USEC terminates its power purchase agreement referred to in
Section 21.13(b)(ii) or TVA ceases to supply electrical power to USEC for
production of the Enriched Product under the Depleted Uranium Enrichment
Program, except where such termination is a response to Customer’s termination
or potential termination with respect to Event Number 1, 2, 3 or 4.

 
(ii)           Upon the occurrence of any one or more of the foregoing Events,
Customer shall notify USEC promptly of such Event (the “Event Notice”);
provided, that, in the case of the Event Notice for Event Number 1 or 2,
Customer shall provide such Event Notice at least five (5) days prior to giving
any termination notice which termination notice shall in no event be given
earlier than August 1, 2012.  With regard to the possible occurrence of Event
Number 3, Customer shall promptly provide notice to USEC of the filing of any
litigation involving Customer which could lead to an order or other adjudication
enjoining or otherwise precluding Customer from further performance under this
Agreement and Customer shall not unreasonably object to USEC’s intervention in
any such litigation. With regard Event Number 4 and 5, Customer shall provide
the Event Notice at least five (5) days prior to any termination notice.
 
(iii)           Following receipt of an Event Notice, the Parties shall promptly
discuss the matter to determine if modifications can be made to the Agreement,
or other measures taken, that will permit performance of all or part of the
Agreement, notwithstanding the occurrence of the Event or the underlying reason
for the occurrence of the Event.  In the case of an Event Notice for Event 1 or
Event 2, the Parties will consider as a modification or measure hereunder,
reducing the purchases by EN hereunder of SWU contained in Enriched DU under
Article 5 of this Agreement and/or Enriched Product containing SWU under Article
6 of this Agreement to an amount that is less than was originally contemplated,
which reduced purchases will conform to the amount of Bonds that Customer can
issue on terms, in amounts, and/or at times acceptable to Customer in its sole
discretion.  If the Parties fail to reach agreement on such modifications or
measures, or Customer determines, in its sole discretion, that it does not wish
to engage in further discussions or seek to implement any proposed modifications
or measures, Customer may effect the termination of this Agreement by providing
notice of such termination to USEC, with termination effective at the time date
specified in its termination notice, provided that:
 
(A)           In the case of Event Number 1, Event Number 2 or Event Number 4,
the termination notice may not provide for an effective date of termination
fewer than sixty (60) calendar days after receipt by USEC of notice of
termination. Notwithstanding any such notice of termination or proposed date of
termination, this Agreement shall remain in effect in all respects until the
termination date.  Absent mutual agreement, in addition to any Article 6 SWU
deliveries that are to be made pursuant to Section 6.1 of the Agreement prior to
the effective date of termination, USEC shall not deliver more than the maximum
amounts of Article 5 SWU permitted by Section 5.2 in the period between the date
it receives the termination notice and the effective date of termination.  USEC
shall not feed into the Cascade more DU than is required to produce the Enriched
DU required to meet USEC’s delivery obligations prior to termination or to
replace Material delivered to Customer in lieu of Enriched DU prior to
termination.  Subject to the first sentence of this Section 3.2(c)(iv)(A),
Customer shall be obligated to purchase and pay for, and USEC shall be obligated
to deliver, all the Enriched DU and Enriched Product delivered under Article 5
and Article 6, respectively, prior to the effective date of the termination.
 
(B)           In the case of Event Number 3, Customer shall provide the
termination notice not earlier than the issuance of the injunction or other
order precluding performance by Customer.
 
(iv)           A termination under this Section 3.2 shall be made in accordance
with Article 16 without further liability of either of the Parties except as
provided in Article 16 and Section 21.7. Upon termination of this Agreement
under this Section 3.2(c), the Parties shall be released from their respective
obligations under this Agreement except as provided in Article 16 and  Section
21.7.
 
(v)           USEC may mitigate economic losses to it, and USEC shall be excused
from any delay in its performance, arising from measures taken by it after
notice to Customer, pending the outcome of discussions under this Section
3.2(c).
 
(vi)           If Customer elects to terminate under this Section 3.2(c), the
Parties shall, if requested by USEC, adjust delivery schedules to minimize the
adverse economic impact upon USEC resulting from the termination of Enrichment
of DU at the PGDP.
 
 
ARTICLE 4 – DELIVERY OF DU AND INSPECTION OF CYLINDERS
 
4.1           Delivery of DU.
 
(a) Beginning on the Effective Date of this Agreement, and continuing through
April 30, 2013, inclusive, in accordance with the schedule noted in Section
4.1(b), Customer shall Physically Deliver to USEC Conforming Cylinders
containing ***** meeting the requirements of Section 1.12 and Section 7.3(a).
 
(b) Beginning on the Effective Date of this Agreement, and continuing through
October 31, 2012, inclusive, Customer shall Physically Deliver to USEC by the
end of each month, no fewer than ***** full 48 inch cylinders of DU meeting the
requirements of Section 1.12.  The total amount of KgU of DU to be delivered by
Customer or Customer’s designee by October 31, 2012 shall be at least
*****.  Beginning November 30, 2012 through April 30, 2013, Customer shall
Physically Deliver to USEC by the end of each month, no fewer than ***** full 48
inch cylinders of DU meeting the requirements of Section 1.12; provided,
however, that the number of 48 inch cylinders of DU Physically Delivered to USEC
may be less than ***** in the final month of delivery.  By April 30, 2013, all
KgU of DU required to be delivered to USEC under this Agreement shall have been
Physically Delivered.  The Physical Deliveries of the cylinders in accordance
with this Section shall be coordinated between Customer and USEC and shall be
determined by mutual agreement in advance.
 
(c) Within five (5) Business Days after the date on which DU is Physically
Delivered to USEC, USEC shall credit such DU to the DU Account.
 
4.2
Inspection of Cylinders of DU.

 
(a)           Within three (3) Business Days after the Effective Date of this
Agreement, Customer shall make available to USEC all DOE records, including
electronic records, made available to Customer by DOE, covering the Conforming
Cylinders of DU to be Physically Delivered by Customer ***** and pursuant to
Section 4.1 to assist USEC in determining preliminarily whether those cylinders
are Conforming Cylinders and contain DU meeting the requirements of Section
1.12.  Such records shall include at a minimum:  (i) if requested by USEC, a
cylinder history card for each such cylinder, if available; (ii) authorization
for USEC to have access to the Nuclear Material Control and Accountability
records of such cylinders and the DU they contain; and (iii) all available
information about the source of the DU contained in the cylinders.  Where
feasible, USEC may be given an opportunity to visually inspect the cylinders
prior to delivery and to propose specific cylinders to be delivered or the order
in which cylinders will be Physically Delivered from *****.
 
(b)           After receipt of the information provided in Section 4.2(a), but
prior to an actual scheduled Physically Delivery of such cylinder, USEC may
reject any cylinder by written notice to Customer if it determines that the
records of such cylinder indicate that it may not be a Conforming Cylinder
and/or that it may not contain DU meeting the requirements of Section
1.12.  Non-conforming cylinders shall be replaced in accordance with Section
4.3.
 
(c)           Customer shall make arrangements to Physically Deliver the
cylinders identified pursuant to Section 4.2(a), and not rejected by USEC
pursuant to Section 4.2(b), to USEC at Customer’s expense at the Facility to
which the Parties mutually agree.  The delivery schedule noted in Section 4.1(b)
is intended to provide for a flow of DU that at least matches USEC’s ability to
feed the cylinders into the commercial Enrichment cascade operated by USEC at
the Facility (the “Cascade”).  All cylinders of DU Physically Delivered to USEC
shall be accompanied by the DU Documentation required under Appendix B.
 
(d)           USEC shall conduct an examination of each cylinder, and its DU
Documentation, before feeding it into the Cascade to determine whether such
cylinder is a Conforming Cylinder and whether any such cylinder has been
overfilled with DU.  USEC shall inspect and document in writing the condition of
the cylinders and may reject any cylinder by written notice to Customer that it
determines is not a Conforming Cylinder or that it determines may have been
overfilled with DU, or if it otherwise determines that the cylinder, or the
Material it contains, is not suitable for feeding into the Cascade, including
due to a discrepancy in the DU Documentation. Non-conforming cylinders shall be
replaced in accordance with Section 4.3. In the event a cylinder is returned as
non-conforming, USEC shall supply Customer with a copy of the written inspection
report.
 
(e)           The expense of returning Rejected DU to Customer, DOE or another
entity or person in the United States designated by Customer and authorized to
possess a rejected cylinder and its contents, shall be borne in all cases by
Customer.
 
(f)           USEC’s rejection of DU under this Section 4.2 shall not be subject
to dispute.
 
(g)           In the event cylinders containing DU are not Physically Delivered
to USEC on the date scheduled for Physically Delivery of such DU by the Parties,
USEC shall provide notice to Customer of the failure to deliver.  Customer shall
Physically Deliver the late cylinder of DU within three (3) Business Days after
such notice.
 
(h)           Pending Physical Delivery of the late cylinder of DU, USEC’s
obligation to provide Enriched DU pursuant to Section 5.2(a) shall be subject to
adjustment in accordance with the reduced quantity of DU provided.
 
4.3           Replacement of Cylinders of DU.
 
(a) The following shall apply to the replacement of Rejected DU:
 
(i)           In all cases, within seven (7) Business Days, Customer shall
replace, by Physical Delivery to USEC, the Rejected DU with a Conforming
Cylinder of DU conforming to Section 1.12 (the “Replacement DU”).  USEC’s
inspection and rejection rights in Section 4.2 shall also apply to any cylinder
of Replacement DU provided hereunder.
 
(ii)           As soon as possible so as to avoid interference in USEC’s
anticipated rate of production, Customer shall proceed to secure from DOE all
additional Conforming Cylinders of DU meeting the requirements of Section 1.12,
needed to replace the Rejected DU ***** and pursuant to the DOE Agreement
described in Section 3.2(b).
 
(iii)           Customer acknowledges that operation of the Cascade during the
term of this Agreement is dependent on (A) the timely supply to USEC of
Conforming Cylinders of DU meeting the requirements of Section 1.12, and this
Article 4; and (b) timely payments by Customer.  Therefore, to ensure a steady
flow of DU into the Cascade and payments to USEC, any disagreement between the
Parties regarding the performance or interpretation of this Agreement shall not
be cause for delay in the immediate provision of Replacement DU under Section
4.3(a)(i) or payments under Article 8.
 
(b)           USEC’s right of rejection with respect to a cylinder shall no
longer apply once the cylinder has been connected to the Cascade and DU has
begun to flow from the cylinder to the Cascade.
 
4.4           Utilization of DU.  Although USEC intends to Enrich all DU
supplied by Customer under this Agreement, the operation of the PGDP shall at
all times remain within USEC’s sole control.  *****
 
4.5           Transfer of Cylinders and Residue in Cylinders.  After the DU in a
cylinder has been fed into the Cascade, the cylinder shall be disconnected from
the Cascade and title to the cylinder and any DU left in such cylinder shall
pass to USEC.
 
4.6           Residual Tails.  Customer shall retain title to the DU (except
what remains in the cylinder as provided in Section 4.5), Rejected DU and
Replacement DU supplied under this Article 4 throughout Enrichment, except as
follows: Customer represents that, pursuant to the DOE Agreement, Customer will
transfer and DOE will take title to all Tails resulting from the Enrichment of
DU (“Residual Tails”) upon Physical Delivery to DOE.  DOE will take Physical
Delivery of the Residual Tails and the 48G, 48H, or 48Y ANSI compliant cylinders
(or such other ANSI compliant cylinders agreed by the Parties) containing such
Residual Tails by no later than *****.  These Residual Tails shall be provided
to DOE in the cylinders used by USEC for withdrawal of such Residual Tails
*****. For the avoidance of doubt, it is understood that prior to delivery to
DOE, Customer, and not USEC, holds title to the Residual Tails.
 
ARTICLE 5 – ENRICHMENT OF DU AND DELIVERY OF ENRICHED DU
 
5.1           Enrichment of DU.  Between June 1, 2012 and May 31, 2013,
inclusive, and subject to the delivery of DU under Article 4 and the delivery of
power under the power purchase agreement(s) described in Section 3.2(a), USEC
shall Enrich in the Cascade the DU delivered by Customer pursuant to Article 4
to produce Enriched DU containing the Article 5 SWU.
 
5.2           Delivery of Enriched DU.
 
(a)           Pursuant to the Enrichment of DU under Section 5.1, USEC shall
deliver to Customer between June 1, 2012 and May 31, 2013, inclusive, unless
otherwise agreed to by the Parties, Enriched DU with an average Assay of
*****.  Except for Material delivered by constructive delivery as provided in
Section 5.2(e) and Appendix B, Enriched DU shall be Physically Delivered, F.O.B.
Facility, on a schedule established pursuant to Appendix B, which shall provide
for, to the extent feasible, *****. For the avoidance of doubt, the minimum
amount may not be met where USEC’s failure to meet such minimum is excused under
Article 11, and the maximum amounts may be exceeded where USEC needs to make up
deliveries that were delayed due to Force Majeure. The exact quantity of
Enriched DU to be delivered by the end of this Agreement shall be determined by
(i) the quantity and Assay of DU supplied to USEC and (ii) the quantity of
Article 5 SWU to be purchased pursuant to Article 3, as determined using the
formula in Appendix A.
 
(b)           *****
 
(c)           USEC shall provide the documentation required by Appendices B and
F for each delivery of Enriched DU hereunder.
 
(d)           Customer shall pay for services provided by USEC in connection
with Physical Delivery in accordance with the USEC Service Charge listed in
Appendix E and as noted in Article 8.
 
(e)           If, in any month, Enriched DU containing Article 5 SWU that is
ready for Physical Delivery on the date scheduled is not taken by Customer for
any reason and also is not taken by Customer by Physical Delivery prior to the
end of such month, USEC may treat such Enriched DU as having been constructively
delivered as of the last day of the month in which it was scheduled to be
delivered and may include the Article 5 SWU of such Enriched DU in the invoice.
USEC shall inform Customer of the constructive delivery in the applicable
invoice and shall continue to hold the Enriched DU for Physical Delivery to
Customer, which shall occur on a date to be agreed by the Parties.  Customer
shall take Physical Delivery of all constructively delivered Enriched DU held in
storage by USEC *****.
 
(f)           *****
 
(g)           *****, Customer shall use its reasonable efforts to notify USEC in
the event that it anticipates that DOE or DOE’s contractor will not take
Physical Delivery of filled cylinders in a timely manner.
 
ARTICLE 6 – ADDITIONAL PURCHASE OF SWU
 
6.1           Purchase of SWU by Customer.  In addition to the delivery of
Enriched DU, USEC shall sell Customer 440,000 SWU and will deliver to Customer
***** Enriched Product with an average Assay of ***** containing the Article 6
SWU.  Customer shall take four (4) deliveries of the Enriched Product, with each
delivery having an aggregate of 110,000 Article 6 SWU.  The Enriched Product
shall be Physically Delivered during the Delivery Period beginning on August 15,
2012, November 15, 2012, February 15, 2013 and April 15, 2013, respectively (the
“SWU Deliveries”).
 
6.2           Delivery to Customer of Enriched Product Containing the Article 6
SWU.  USEC shall deliver the Enriched Product containing the Article 6 SWU by
Physical Delivery in *****, pursuant to the delivery terms of provisions of
Article 5 (other than Section 5.2(a)) and Appendix B, or, where applicable, by
constructive delivery under Section 5.2(e) or Appendix B, Paragraph 4.
 
6.3           Delivery of Feed Material to USEC.
 
(a)           At the time of each of the four SWU deliveries described in
Section 6.1, *****
 
(b)           If, on the Feed Delivery Date, *****
 
(c)           For these purposes, the term “Spot Market Feed Value” means the
average of: (A) the most current month-end price indicator per KgU of natural
UF6 published by The Ux Consulting Company LLC in Ux Weekly (as referenced in
the “NA Value” line of the Ux Price Indicators chart) and (B) the most current
month-end price indicator per KgU of natural UF6 (the “UF6 Value”) published by
TradeTech, LLC in the month-end issue of Nuclear Market Review.  If a current
price indicator is not published by one of these sources, an equivalent
published spot market price shall be selected by good faith negotiation between
the Parties.  If any of the sources to be used pursuant to this Section 6.3(c)
publishes a range of prices, the midpoint of the range shall be used as the
price.
 
ARTICLE 7 – TITLE AND RISK OF LOSS; OBLIGATION CODES
 
7.1           Title to and Risk of Loss of Depleted Uranium.
 
(a)           Customer shall hold title to all DU delivered to USEC and credited
to the DU Account and shall transfer title to the Residual Tails to DOE.  USEC
shall bear risk of loss of the DU held in Customer’s DU Account upon its
Physical Delivery to USEC until such DU is incorporated into Enriched DU, at
which point USEC shall bear risk of loss for the portion of the DU attributed to
such Enriched DU, and also for the portion attributed to Residual Tails until
(i) in the case of the Enriched DU, the Enriched DU is Physically Delivered to
Customer and (ii) in the case of Residual Tails, the Residual Tails are
Physically Delivered to DOE (or, if earlier, such Material is transferred to DOE
in connection with the termination of USEC’s lease of the PGDP).  USEC also
shall bear risk of loss with respect to any DU remaining in an emptied cylinder
of DU to which USEC takes title pursuant to Section 4.5.
 
(b)           At the time that Enriched DU containing the Article 5 SWU is
delivered to Customer, the balance in the DU Account shall be reduced by the
quantity of DU deemed to have been used in the production of such Enriched DU.
The delivery of Enriched DU to Customer shall be deemed to be a delivery to
Customer of the portion of the DU attributable to (and deemed to be incorporated
in) the Enriched DU, with title to all remaining portions of such DU (i.e.,
constituting the Residual Tails) held by DOE pursuant to Section 4.6 or USEC
pursuant to Section 4.5.
 
7.2           Title to and Risk of Loss of the Enriched DU Containing Article 5
SWU and Enriched Product Containing Article 6 SWU.  Title to and risk of loss
for the Enriched DU***** delivered under Article 5 and the Enriched Product
delivered under Article 6*****shall pass to Customer upon Physical Delivery to
Customer.  In the case of constructive delivery pursuant to Section 5.2(e) of
Enriched DU containing Article 5 SWU or Enriched Product containing Article 6
SWU, title to the Enriched DU or Enriched Product***** shall pass to Customer
upon constructive delivery and USEC shall maintain the risk of loss until such
time as the Physical Delivery of the Enriched DU or Enriched Product has been
completed.
 
7.3           Country of Origin/Obligation Codes.
 
(a) Subject to the DOE Agreement, the DU delivered to USEC by Customer shall be
unobligated and bear the country of origin code of the United States.
 
(b) Subject to delivery by Customer of unobligated U.S. origin DU, Enriched DU
delivered by USEC pursuant to Article 5, and Enriched Product delivered by USEC
pursuant to Article 6, shall be unobligated and bear the country of origin code
of the United States.  *****
 
7.4           Customer Liability for DU in Cascade.  Pursuant to the terms of
Section 3107 of the USEC Privatization Act, 42 U.S. Code § 2297h-5(d), DOE and
not Customer is responsible for environmental and decontamination and
decommissioning liabilities at the PGDP as a result of the introduction of DU
supplied by Customer into the Cascade.
 
ARTICLE 8 – PRICES AND TERMS OF PAYMENT
 
8.1           Price.
 
(a) Customer shall pay ***** (the “SWU Price”) for the Article 5 SWU contained
in Enriched DU delivered pursuant to Article 5 of this Agreement and the Article
6 SWU contained in Enriched Product delivered under Article 6 of this Agreement,
exclusive of packaging and handling charges, *****.
 
(b)           The total price for the 4,440,000 SWU purchased under Article 3,
regardless of any adjustment in quantities of Enriched DU or Enriched Product
due to variation in Assay or quantity of DU, plus the applicable packaging and
handling charges under Section 8.1(a), during the period ***** provided that
USEC has delivered 4,440,000 SWU to Customer under this Agreement by May 31,
2013.
 
(c)           *****
 
8.2           Fuel Cost Adjustment.  In addition to the SWU Price, and other
expenses, fees or charges that USEC may invoice under Sections 6.3, 8.1, 8.3,
8.4, 8.5 and 8.6 and the other Articles of this Agreement (such as Article 13),
Customer shall also pay the following:
 
(a)           Fuel Cost Adjustment Estimate.  On the first invoice for each
month, Customer shall be billed for any amount payable during that month to TVA
under any power purchase agreement(s) entered into by USEC with TVA (or any
amendment to an existing power purchase agreement with TVA) pursuant to Section
3.2(a), for power to Enrich DU delivered by Customer, with respect to estimated
Fuel Cost Adjustment (“FCA”) charges to be paid during that month by USEC.  For
example, the estimated FCA charges for June 2012 will be included in the invoice
issued on June 5, 2012.  FCA is the amount by which the price of energy supplied
by TVA to USEC under such power purchase agreement(s) (or amendments) is
increased to reflect TVA’s fuel costs, purchased power costs and related costs.
 
(b)           Fuel Cost Adjustment True-Up.  In addition to Section 8.2(a),
Customer’s invoice shall include an adjustment for any amounts subsequently
billed or credited to USEC to account for changes in the FCA charges billed to
Customer pursuant to Section 8.2(a) once actual costs are known (“True Up
Charges”).  Where a credit is owed to Customer, including where a True Up Charge
by TVA actually results in a credit owed to USEC by TVA with respect to FCA
charges previously paid by USEC, such credit shall be applied to the next
invoice issued to Customer under this Agreement; provided, however, that the
Parties shall work cooperatively to ensure that all credits given or anticipated
to be given to Customer in connection with this Agreement that have not been
used by March 31, 2013, are fully applied in invoices issued under this
Agreement in the last months of the term of the Agreement so as to avoid or
minimize any outstanding credit owed by USEC to Customer at the end of the
Agreement’s term.  Where there is an unused credit at the end of the Agreement’s
term, the Parties shall agree upon a means to compensate Customer, which may
include the delivery of additional Material or the refund of monies paid.
 
(c)           This Section 8.2 shall result in all amounts payable to TVA for
FCA with respect to the power purchased by USEC to Enrich DU supplied by
Customer being passed through to Customer, including any True-Up Charges.
 
8.3           *****
 
8.4           Sampling and Related Charges.  Customer shall pay all costs of
sampling and analyses by the independent laboratory in accordance with this
Article 8 and also with the provisions of Appendix B, Paragraph 10 as well as
the associated cost for *****
 
8.5           Terms of Payment.
 
(a)           *****
 
(b)           Customer shall pay USEC’s invoices by wire transfer of immediately
available funds in accordance with USEC’s invoice instructions (and without
deduction for any amounts owed by USEC with respect to goods and services not
covered by the invoice or for any bank fees or any other charges) no later than
the “Due Date” which shall be the date such invoice is due under Section 8.5(a).
 
(c)           The interest rate on late invoices shall be a per annum rate equal
to *****, such interest to be calculated from the day following the Due Date
until the date of payment.
 
(d)           *****
 
(e)           For invoices that are due *****, the invoice shall be paid by such
***** day, and if not paid by that date, interest shall apply on the amounts
invoiced from the ***** day (i.e., the day after the Due Date of such invoice).
 
(f)           In the event the Due Date does not fall on a Business Day, then
payment shall be due as follows:
 
(i)           If the Due Date falls on a Saturday, payment shall be due on the
preceding Business Day.
 
(ii)           If the Due Date falls on a Sunday, payment shall be due on the
following Business Day.
 
(iii)           If the Due Date falls on a United States Legal Holiday (as
defined in Section 1.6), payment shall be due on the preceding Business Day,
unless such United States Legal Holiday falls on a Monday, in which case payment
shall be due on the first Business Day following such United States Legal
Holiday.
 
(g)           All invoices submitted by USEC shall include documentation to
support the charges invoiced, including documentation to demonstrate the
quantity of cylinders delivered, the quantity of Enriched Product or Enriched DU
they contain, and, in the case of charges for FCA, to verify that TVA is seeking
the amount invoiced for such FCA charges.  *****  Nothing contained herein shall
relieve USEC of its obligation to provide independent laboratory results on all
Enriched DU or Enriched Product, even if such results are not received until
after Enriched DU and Enriched Product is delivered.
 
(h)           For purposes of invoicing for deliveries of Article 5 SWU
contained in Enriched DU or Article 6 SWU contained in Enriched Product, *****.
 
8.6           Surcharge for Rejected Cylinders.  In addition to the payments
above, Customer shall pay USEC a surcharge of  *****.
 
8.7           Non-Payment of Invoices.  Customer’s failure to timely pay in full
all undisputed amounts in two or more invoices by the date by which payment is
due shall be considered a material breach of this Agreement for which USEC may
pursue its remedies under applicable law.  Further, without limiting any other
remedies of USEC under this Agreement or applicable law, if, after demand for
payment, all such invoices are not paid in full within five (5) days after the
latest Due Date applicable to any of such invoices, USEC may terminate this
Agreement by written notice to Customer effective as of a date set by USEC in
the termination notice.
 
8.8           Failure to Issue an Invoice.  Notwithstanding any other provision
of this Agreement USEC’s failure to issue an invoice in accordance with this
Section shall not be deemed to be a waiver by USEC of its right to receive
payment pursuant to this Agreement but Customer shall not be obligated to make
such payment until an invoice therefor is issued by USEC to Customer.
 
ARTICLE 9 – TAXES AND OTHER GOVERNMENTAL IMPOSITIONS
 
(a)           All prices, fees, and charges under this Agreement exclude all
U.S. federal, state or local sales, use, excise, property or other taxes or
governmental impositions, or payments in lieu of such taxes or impositions,
including interest and penalties thereon (collectively, “Taxes”) levied upon, or
measured by, the value, the sale or the sale price of Material, SWU, depleted
uranium resulting from the Enrichment of DU, cylinders supplied by or for
Customer, or USEC services, all of which shall be borne or reimbursed by
Customer without regard to any contrary definition of “F.O.B.” under applicable
law, custom or trade practice, and without regard to which Party may have
responsibility under applicable laws and regulations to collect such Taxes.
 
(b)           Each Party agrees that it will cooperate with, and take reasonable
efforts requested by, the other Party, to lawfully minimize Taxes on or
connected with any transaction under this Agreement and that it will not
unreasonably withhold its consent when requested to produce, execute, or file
any documents required to reduce, secure exemption from, obtain refund of, or
eliminate Taxes of any kind whatsoever.
 
(c)           Nothing herein shall require USEC to manage its inventories or
modify its operations except as it deems appropriate in its sole discretion.
 
ARTICLE 10 – REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS
 
10.1
USEC Representations.  USEC represents to Customer as follows:

 
(a)           This Agreement is a valid and binding obligation of USEC.
 
(b)           USEC has, or will have at the time required, all necessary
licenses and governmental approvals required to engage in the transactions
contemplated by this Agreement.
 
(c)           All Material furnished to Customer hereunder shall be delivered
free and clear of all liens, pledges, encumbrances, security interests or title
claims created by USEC, its agents or others acting on its behalf and to the
maximum extent permitted by applicable law, USEC shall indemnify, hold harmless
and, at Customer’s option, defend Customer from any claim contrary to the
representations in this Section 10.1(c).
 
10.2           Customer Representations.  Customer represents to USEC as
follows:
 
(a)           This Agreement is a valid and binding obligation of Customer.
 
(b)           Customer has, or will have at the time required, all necessary
licenses and governmental approvals required to engage in the transactions
contemplated by this Agreement.
 
(c)           All Material to which Customer has title, including Depleted
Uranium and Feed Material delivered by Customer and Enriched DU and Enriched
Product in USEC’s possession, shall, at all times while in USEC’s possession or
control, be free and clear of any lien, pledge, encumbrance, security interest
or other claim that could impair USEC’s exclusive use of such Material or impair
USEC’s ability to perform this Agreement and to the maximum extent permitted by
applicable law, Customer shall indemnify, hold harmless and, at USEC’s option,
defend USEC from any claim contrary to the representations in this Section
10.2(c).
 
10.3           Customer Warranties. Customer warrants to USEC that DU delivered
by Customer to USEC shall conform to Section 1.12 and to the quantity, Assay and
Obligation Code provided herein.
 
 
10.4           USEC Warranties. USEC warrants to Customer that Enriched DU and
Enriched Product delivered by USEC to Customer shall conform to the ASTM
specification in Section 1.15 and to the quantity, Assay and Obligation Code
provided herein.  Replacement by USEC of Enriched DU or Enriched Product in
accordance with the terms of this Agreement that fails to meet this warranty
pursuant to Paragraph 14 of Appendix B shall be Customer’s exclusive remedy for
(a) any breach of this warranty by USEC; or (b) USEC’s failure to deliver
Enriched DU or Enriched Product in accordance with the terms of this Agreement.
 
10.5           Disclaimer.  THE PARTIES’ EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE AND THE PARTIES MAKE NO OTHER
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION AND WARRANTY (A) OF
MERCHANTABILITY; (B) OF FITNESS FOR ANY PARTICULAR PURPOSE; OR (C) THAT MATERIAL
DELIVERED BY EACH PARTY WILL NOT RESULT IN INJURY OR DAMAGE WHEN USED FOR ANY
PURPOSE.
 
10.6           Recourse.  Nothing in this Agreement shall be construed to create
a right of recourse by USEC against DOE with respect to Customer’s payment
obligations hereunder.
 
ARTICLE 11 - FORCE MAJEURE
 
11.1           Excused Delays.
 
(a)           A Party shall not be liable for any expense, loss or damage
resulting from delay in, or prevention of, performance of its obligations under
this Agreement to the extent due to a cause (a “Force Majeure”) beyond the
reasonable control of that Party (the “Affected Party”) including, but not
limited to, fires, floods, explosions, earthquakes, hurricanes or other natural
elements, acts of God, strikes, labor disputes, work stoppages or walkouts, acts
of public enemies, war (declared or undeclared), show of force, revolution,
insurrection or riots, civil commotion, sabotage, acts or threatened act of
terrorism, transportation delays, perils of the sea, port congestion, drought,
acts or failures to act of governmental authorities, third parties, or the other
Party (irrespective of whether excused), epidemic, quarantine restrictions,
embargos, or inability to secure labor, materials, equipment or utilities;
provided, however, that strikes, labor disputes, work stoppages or walkouts
resulting from a breach of USEC’s obligation to pay workers’ wages that USEC has
not disputed shall not be considered a Force Majeure. In the event of any delay
or prevention of performance arising by reason of a Force Majeure, the time for
performance shall be extended by a period of time equal to the time lost by
reason of such delay or prevention of performance.  Notwithstanding the above,
in no event shall a Force Majeure excuse either Party from the obligation to pay
money when due under this Agreement, or require the Affected Party to settle any
labor difficulty except as the Affected Party, in its sole discretion,
determines appropriate.
 
(b)           USEC shall not be obligated to meet its delivery obligations under
this Agreement through sources other than Enriched DU produced from DU delivered
by Customer and shall not be obligated to: (i) procure depleted uranium, natural
uranium or enriched uranium from any source, including its own inventory; (ii)
procure additional power; or (iii) operate the Facility beyond May 31, 2013.
This does not limit USEC’s obligation to complete, and Customer’s obligations to
take, deliveries of Enriched DU actually produced under this Agreement prior to
May 31, 2013 even if USEC is not producing Enriched DU after that date.
 
(c)           Given that the power supplied to the Facility during the term of
this Agreement is primarily for performance of this Agreement and USEC does not
generate power or supply power, any disruption in power supplied for any reason
other than the failure by USEC to comply with the terms of its power purchase
agreements with power suppliers and any equipment failures caused by such power
disruption shall also be a Force Majeure.
 
(d)           Given that Customer’s ability to deliver DU and Replacement DU
under this Agreement is subject to and solely dependent on DOE’s performance
under the DOE Agreement, any failure by Customer to deliver DU and Replacement
DU shall be a Force Majeure; provided Customer has complied with the terms of
the DOE Agreement and has not solicited or consented to DOE’s nonperformance of
the DOE Agreement.
 
(e)           To the extent that an Affected Party determines in good faith that
a Force Majeure event (other than the event covered by Section 11.1(d) and
Section 13.3) declared by the Affected Party could have an operational impact
upon the Affected Party’s ability to perform this Agreement according to its
terms, then the Affected Party shall notify the other Party of such impact,
including the basis for its determination, and each Party may propose measures
that would mitigate the impact.  Without limiting the foregoing, such measures
may include, but are not limited to, adjustment of quantities and schedules
under this Agreement to permit full or partial performance thereof by the end of
the term of this Agreement in a manner that the Parties determine to be
economic.  All mitigating measures proposed by a Party shall be subject to
mutual agreement of the Parties.  If USEC notifies Customer that it will cease
Enrichment operations as the result of the Force Majeure, either Party may
terminate this Agreement with notice to the other Party and the obligations of
each Party shall be in accordance with Section 16.2.
 
(f)           An inability to perform, or a delay in performance, caused or
resulting from an equipment failure at the PGDP that is not due to a negligent
failure to perform maintenance scheduled by USEC during the term of this
Agreement, also shall be treated as a Force Majeure.
 
11.2           Notification.  The Affected Party shall notify the other Party in
writing of the Force Majeure for which excuse is claimed under Section 11.1 and
the expected duration of the resultant delay within a reasonable period of time
after it appears that the Force Majeure is likely to prevent or delay the
performance of the Affected Party’s obligation under this Agreement, and the
Affected Party shall keep the other Party informed of any material change in the
facts set forth in the notice.
 
ARTICLE 12 – NUCLEAR LIABILITY
 
12.1         Required Indemnification and Coverage in the United States.
 
(a)           Pursuant to Section 3107(f) of the USEC Privatization Act, the
lease between USEC and DOE for the Facility includes a nuclear hazards
indemnification agreement (“DOE Nuclear Hazards Indemnification Agreement”)
entered into under Sections 170d of the Act.  While Material delivered by either
Party hereunder remains at the Facility and for so long as the DOE Nuclear
Hazards Indemnification Agreement remains in effect, the Parties shall rely upon
the DOE Nuclear Hazards Indemnification Agreement for protection against public
liability (as defined in the Act) arising from a nuclear incident (as defined in
the Act) involving such Material at the Facility.
 
(b)           With respect to each facility (other than the Facility) in the
United States at which Material delivered to Customer under this Agreement is to
be used or stored, Customer, without expense to USEC, shall, so long as such
Material remains in residence at or is in transit to or from such plant or
facility:
 
(i)           if the facility is operated by DOE or its contractor, ensure that
such facility is subject to an agreement of indemnification under Section 170d.
of the Act, and that USEC is a “person indemnified” (as defined in Section 11t
of the Act) under such agreement of indemnification; or
 
(ii)           obtain and, except as provided in Section 12.4, maintain in
effect an agreement of indemnification contemplated by Section 170 of the Act,
and nuclear liability insurance, or other financial protection, in such form and
in such amount as will meet the financial protection requirements of the Nuclear
Regulatory Commission (“NRC”) pursuant to Section 170 of the Act; or
 
(iii)           if there is no agreement of indemnification under Section 170 or
Section 170d of the Act covering Nuclear Incidents at such facility (such as a
fabricator’s plant or facility) and during any portion of the transportation of
the Material to or from such plant or facility, ensure that nuclear liability
insurance is obtained and maintained in effect that provides for at least
$100,000,000 per occurrence for property damage and bodily injury arising from a
nuclear incident as defined in the Act that is not subject to an indemnification
agreement under Section 170 of the Act and USEC is included within the scope of
the insured parties under such nuclear liability insurance to the extent
permitted by applicable law or the applicable insurance policy.
 
12.2           A “Nuclear Incident” means:
 
(a)           with respect to the application of U.S. law, the term “nuclear
incident” as defined in the Act; and
 
(b)           with respect to the application of the law of any country other
than the United States, the term “nuclear incident” as defined in the law or
treaty applicable to the place where the incident occurred, or if no such law or
treaty applies, the definition in the Paris Convention on Third Party Liability
in the Field of Nuclear Energy of 29 July 1960.
 
12.3           Substitute Financial Protection.
 
(a)           For purposes of this Section 12.3, USEC shall be the “Responsible
Party” with respect to Section 12.1(a) and the “Protected Party” with respect to
Section 12.1(b); and Customer shall be the “Protected Party” with respect to
Section 12.1(a) and the “Responsible Party” with respect to Section 12.1(b).
 
(b)           If the nuclear liability protection system provided by the Act is
repealed, materially decreased in coverage, modified or expires, the Responsible
Party shall, without expense to the Protected Party, use its reasonable efforts
to obtain and maintain in effect substitute liability protection in order to
avoid a material impairment of the protection afforded the Protected Party and
its employees and suppliers prior to such repeal, decrease in coverage,
modification or expiration under that portion of Section 12.1 for which it is
the Protected Party.  Such substitute protection may include, at the Responsible
Party’s option, (i) government indemnity or limitation of liability; or (ii)
commercial liability insurance.  The Protected Party may suspend its obligations
under this Agreement for up to 180 days in order to permit the Responsible Party
to implement substitute protection.  Additionally, at the end of such suspension
period, the Protected Party may terminate this Agreement, in whole or in part,
without liability to the Responsible Party if the Protected Party, in its sole
discretion, determines that the actions taken by the Responsible Party pursuant
to this Section 12.3(b) are not sufficient to avoid such a material impairment
of the protection afforded to the Protected Party.  The Protected Party shall
lose its termination right if, after suspending its obligations hereunder, the
Protected Party takes delivery of Enriched DU or Enriched Product (if the
Protected Party is Customer) or delivers Enriched DU or Enriched Product (if the
Protected Party is USEC).  Any suspension by a Party shall be subject to prior
agreement on terms for payment of any power purchase agreement entered into by
USEC that ensure that the financial burden or expense for USEC under such
agreements will not prevent resumption of performance if and when the suspension
is lifted, and termination shall be subject to mutually agreed terms to protect
USEC from bearing continuing payment obligations for power after termination.
 
12.4           Insurance.  Any insurance required under this Article 12 shall
either include USEC and its suppliers as a named insured or include a waiver of
all rights of recourse and subrogation by the insured and insurer against USEC
and its suppliers.
 
12.5           Required Assurances for Transfer of Material.  Prior to the
export of any Material delivered to Customer under this Agreement, or the
transfer by Customer to another person of any interest in Material, Customer
shall provide USEC with written assurances, in a mutually acceptable form, that
the limitation of, and protection against, liability following the proposed
transfer will be at least equivalent to that afforded the Parties, their
employees and suppliers under the provisions of this Agreement.  This Section
12.5 shall not apply to transfers solely incident to mortgages or other
documents creating liens or security interests in effect as of the Effective
Date (including liens or security interests arising after the Effective Date
under such mortgages or other documents).  The provisions of this Section 12.5
shall also not limit Customer’s right to dispose of spent nuclear fuel
containing Material in accordance with applicable legal requirements after such
fuel is finally discharged from its reactor(s).
 
12.6           Property Damage Waiver.  Notwithstanding any other provision in
this Agreement, in no event shall a Party (the “Supplying Party”) or its
suppliers be liable to the other Party for loss, damage or loss of use, of any
property resulting from a Nuclear Incident involving Material delivered by the
Supplying Party hereunder, and the other Party shall use its commercially
reasonable efforts to obtain a waiver of such liability running in favor of the
Supplying Party and its suppliers, from any person or entity to which the other
Party may give an interest in, or the right to possess, such Material.  The
waiver provided under this Section 12.6 shall apply to the maximum extent
permitted by law and without regard to the fault or negligence of either Party.
 
12.7           Definition of Material.  For purposes of this Article, “Material”
shall be deemed to include Material delivered to a Party, any cylinders or
storage or transportation equipment provided by either Party in connection with
such a delivery, nuclear fuel or other products fabricated from, or containing,
the Material delivered to Customer, and the services provided by USEC in
connection with Material delivered hereunder.
 
12.8           Suppliers.  References in this Article to suppliers of USEC shall
be deemed to include any vendor, contractor, subcontractor or other entity,
regardless of tier, who supplies equipment, services, material, information or
financing to USEC in conjunction with the Material.
 
ARTICLE 13 – OTHER LIABILITY
 
13.1           Limitation of Liability.
 
(a)           Neither Party shall be liable to the other Party for any
incidental, consequential, special, exemplary, penal, indirect or punitive
damages of any nature arising out of or relating to the performance,
non-performance, or breach of this Agreement including, but not limited to,
replacement power costs, loss of revenue, loss of business opportunities, loss
of anticipated profits or loss of use of, or damage to, plant or other property;
provided, however, that fees, expenses, penalties or other charges incurred by a
Party that are expressly due and owing or reimbursable hereunder by the other
Party shall not be considered “damages” for purposes of this Section 13.1(a).
 
(b)           The maximum aggregate liability of either Party to the other Party
for any and all claims arising out of or relating to the performance,
non-performance, or breach of this Agreement (including, without limitation,
claims under Appendix B), whether based upon contract, tort (regardless of
degree of fault or negligence), strict liability, warranty, or otherwise, shall
in no event exceed *****.  This Section 13.1(b) shall not limit the liability of
a Party (the “Liable Party”) to the other Party (i) to replace Material for
which the Liable Party bears the risk of loss under this Agreement, which shall
be capped at the value of the Material at issue at the time of loss, (ii) for
any failure of the Liable Party to comply with its obligations under Article 12;
(iii)  for amounts due for Article 5 SWU and the Article 6 SWU delivered (or to
be delivered by USEC pursuant to Section 16.2 in the event of a termination or
expiration of this Agreement) (including associated packaging and handling
charges) hereunder; or (iv) to pay any fee, expense or charge that is
specifically payable by the Liable Party under this Article or Articles 4, 5, 6,
8, 9 or 16 or Appendix B of  this Agreement.
 
(c)           All claims that a Party (the “Claiming Party”) may have against
the other Party, whether based upon contract, tort (regardless of degree of
fault or negligence), strict liability, warranty, or otherwise, for any losses
or damages arising out of, connected with, or resulting from the performance,
non-performance or breach of this Agreement shall be limited to specifically
identified written claims submitted by the Claiming Party to the other Party
prior to the expiration of one (1) year after the Claiming Party knows or should
have known of the occurrence of the event or the first of a series of events
which gives rise to the claim; provided, however, that this one (1) year limit
shall neither (i) bar any counterclaim, setoff or similar cause of action
asserted subsequent to the expiration of such one (1) year limit in response to
any written claim submitted prior thereto; nor (ii) be construed as extending or
waiving any shorter statute of limitations applicable to any claim,
counterclaim, or setoff.
 
(d)           Nothing in this Agreement shall be interpreted to limit the
rights, obligations or liability of either Party under Article 12.
 
13.2           Remedies Regarding Payments.  Without limiting Customer’s
obligation to pay interest on late payments, the Parties agree that interest
payments are not an adequate remedy for a failure by Customer to make timely
payment to USEC for deliveries of Article 5 SWU contained in Enriched DU or
Article 6 SWU contained in Enriched Product, and that USEC may pursue any other
remedies available under this Agreement or applicable law to assure Customer’s
timely performance.
 
13.3           Remedies Regarding Deliveries of DU or Interruptions of Power.
 
(a)           The Parties recognize that Customer’s delivery of DU to USEC under
this Agreement assumes timely performance of the DOE Agreement and USEC’s
Enrichment of DU and delivery of Enriched DU and Enriched Product under this
Agreement assumes timely delivery to USEC of both DU from Customer and power
from TVA.
 
(b) If due to a Force Majeure under Section 11.1(d), Customer determines that it
cannot deliver all the DU (including Replacement DU, where applicable) that
Customer is required to deliver under Section 4.1 (or Section 4.3 in the case of
Replacement DU), by the date required in Section 4.1(b) (or Section 4.3(b) in
the case of Replacement DU), Customer shall notify USEC of such Force Majeure
pursuant to Section 11.2 and shall afford USEC the opportunity to propose
measures that would mitigate the impact of such Force Majeure so as to permit
the Agreement to be performed to the maximum extent practical.
 
(c) If:
 
(i)           either (A) for any reason whether or not excused under Article 11
(other than a Force Majeure under Section 11.1(d)), or a termination under
Section 3.2, Customer does not deliver all the DU (including Replacement DU,
where applicable) that Customer is required to deliver under Section 4.1 (or
Section 4.3 in the case of Replacement DU), by the date required in Section
4.1(b) (or Section 4.3(a) in the case of Replacement DU); or (B) any of the
power to be supplied to USEC for performance of this Agreement is interrupted or
curtailed by TVA, through no fault of USEC; and
 
(ii)           USEC determines in good faith that the failure to make timely
delivery of DU or the interruption of power supplied to USEC, as the case may
be, could have an operational impact upon USEC’s ability to perform this
Agreement according to its terms (including the monthly schedules agreed by the
Parties),
 
then USEC shall notify Customer of such impact, including the basis for its
determination, and may propose measures that would mitigate the impact of such
failure.  Without limiting the foregoing, such measures may include, but are not
limited to, adjustment of quantities and schedules under this Agreement to
permit full or partial performance thereof by the end of the term of this
Agreement in a manner that USEC proposes would be economic.
 
(d) All mitigating measures proposed by USEC under this Section 13.3 shall be
subject to mutual agreement of the Parties, but if the Parties have not agreed
on mitigating measures within ***** after notice is given under Section 13.3(b)
or Section 13.3(c), as applicable, then:
 
(i)           In the case of a determination by Customer under Section 13.3(b),
each Party shall have the option, at its sole discretion, to terminate this
Agreement and Enrichment of DU under this Agreement as of a date specified by
the terminating Party; provided, that, in selecting a termination date, Customer
shall select a termination date that shall permit USEC to complete, prior to
such termination date, Enrichment and delivery of all Enriched DU that USEC can
produce with the DU already delivered to USEC as of the date of the notice of
Force Majeure; and
 
(ii)           *****
 
If both USEC and Customer elect to terminate this Agreement under Section
13.3(d)(i), the effective date of termination shall be determined by mutual
agreement, but in no event shall it be outside the period bounded by the dates
selected by the Parties.
 
(e) In the event USEC terminates this Agreement and further Enrichment of DU
under Section 13.3(c)(i) due to Customer’s material breach of its obligation to
deliver all required DU, Customer shall pay USEC a termination fee as follows:
*****
 
In no event, however, shall such termination fee, when added to the amounts paid
or to be paid to USEC for Article 5 SWU and Article 6 SWU delivered prior to the
effective date of termination, exceed *****.  Payment by Customer of the
termination charges under this Section 13.3 (e), plus payment for Article 5 SWU
and Article 6 SWU delivered prior to the effective date of termination (or after
termination to the extent permitted pursuant to Section 16.2) and amounts owed
pursuant to Section 16.2, shall represent full satisfaction of all charges owing
to USEC hereunder.
 
(f) Determinations by Customer under Section 13.3(b) and by USEC under Section
13.3(c), and any failure to agree by either Party under Section 13.3(d), shall
not be subject to dispute.
 
(g) The availability of the remedies in this Section 13.3 does not limit either
Party’s ability to invoke its right to excuse performance under Article 11.
 
13.4           Failure to Take Delivery *****.  If Customer fails to take
Physical Delivery of all Enriched DU and/or Enriched Product in storage at USEC,
as well as all cylinders containing Rejected DU and any unused filled cylinders
of DU, and DOE fails to take Physical Delivery of all Residual Tails in storage
at USEC and all cylinders of DU in storage at USEC (collectively, the “Stored
Items”) by *****, Customer shall pay a storage fee thereafter in accordance with
the USEC Service Charges in Appendix E until such time as USEC determines that
it will de-lease the Facility.  USEC’s decision to de-lease the Facility shall
remain in USEC’s sole discretion and shall be made based on its own operational
and financial interests and without regard to any obligations to provide storage
of the Stored Items.  If USEC notifies DOE of its decision to de-lease the
portion of the Facility on which the Stored Items are located, Customer shall
within sixty (60) days prior to the proposed date of de-lease take Physical
Delivery of the Stored Items or agree with DOE on terms for the continued
storage by DOE of the Stored Items after the Facility is de-leased so that USEC
may relinquish control of the Stored Items to DOE on its proposed date of
de-lease.  If, for any reason, (a) Customer fails to comply with the preceding
sentence or (b) USEC is unable to de-lease on the date it proposed to DOE due,
in whole or in part, to the continued presence of the Stored Items on the
facilities, USEC shall, at its sole option:
 
(i)           at Customer's expense, remove the Stored Items to another facility
licensed to accept and store the Stored Items there; or
 
(ii)           continue to lease and operate the Facility to the extent
necessary to store the Stored Items for Customer and Customer shall pay 100% of
USEC‘s direct and indirect costs of maintaining its lease of the portion of the
Facility where the Stored Items are located from the date of the proposed
de-lease until the actual de-lease of such portion of the Facility by USEC.
 
Notwithstanding the foregoing, if USEC determines, at its sole option, that the
cylinders containing the Residual Tails shall remain at the PGDP for some period
of time beyond *****, the storage fees described herein shall not apply during
this additional time period.
 
13.5           Effect of Delivery. Upon completion of a Physical Delivery of
Material (including, but not limited to Enriched DU and Enriched Product) to
Customer, USEC shall have no responsibility for damages or other claims arising
from such Material, Enriched DU or Enriched Product.  The foregoing shall not
limit  Customer’s rights with respect to rejection of Enriched DU or Enriched
Product prior to Acceptance (as defined in Appendix B), the check weighing
procedure in Appendix B prior to Acceptance, the terms provided in Paragraphs 15
and 16 of Appendix B with respect to resolution of disputes regarding rejected
Enriched DU or Enriched Product and in Paragraph 16 of Appendix B with respect
to the resolution of disputes regarding the weight of Enriched DU or Enriched
Product.
 
13.6           No Effect on Indemnification Agreements under the Act.  Nothing
contained in this Agreement shall deprive USEC or Customer of any rights under
indemnification agreements entered into pursuant to the Act.
 
13.7           Scope of Protection.  The provisions of this Article and of the
other Articles of this Agreement that provide for limitation or protection
against liability of, or indemnification of, or a waiver of claims against, a
Party shall (a) also protect such Party’s employees and agents, and, to the
extent they are acting on behalf of such Party, such Party’s affiliates,
contractors, subcontractors, suppliers and vendors of every tier; (b) apply
regardless of fault or negligence to the full extent permitted by law; and (c)
survive termination of this Agreement, as well as the fulfillment of the
obligations of the Parties hereunder.
 
ARTICLE 14 – GOVERNMENTAL AUTHORIZATIONS AND REQUIREMENTS
 
Each Party shall (a) obtain (or cause its agents to obtain) all permits,
licenses or approvals required for performance of its obligations under this
Agreement, including any special nuclear material licenses and those required
for the possession, storage and/or transportation by it of Material; and (b)
comply with all applicable treaties, conventions and similar international
agreements to which the United States is a party.
 
ARTICLE 15 – ENTIRE AGREEMENT; TERMINATION OF PRIOR AGREEMENTS
 
The terms and conditions set forth herein are intended by Customer and USEC to
constitute the final, complete and exclusive statement of their agreement, and
all prior proposals, communications, negotiations, understandings,
representations, contracts and agreements (the “Prior Agreements”), whether oral
or written, relating to the subject matter of this Agreement (but without regard
to whether the term of this Agreement is equivalent to the term of any such
Prior Agreement), are hereby terminated and superseded and the Parties hereby
mutually release each other from any claim, liability or obligation under or
arising from such Prior Agreements.  Except as otherwise stated in this
Agreement, such termination or release shall not affect any obligation of
Customer to pay for Material delivered or services furnished to Customer under a
Prior Agreement for which Customer has not previously paid, nor shall such
termination or release affect any limitation of liability, or confidentiality
obligation, of either Party under any Prior Agreement.  Customer expressly
waives any claim it may have against USEC with respect to the propriety of
prices charged for Enrichment or services furnished under any Prior Agreement.
 
ARTICLE 16 – TERMINATION
 
16.1           Right to Terminate.  In addition to any other rights it may have
under this Agreement, and subject to applicable law, a Party shall have the
right, at no fee or liability to such Party, to terminate this Agreement in
whole or in part, by written notice to the other Party, in the event the other
Party enters into any voluntary or involuntary receivership, bankruptcy or
insolvency proceeding, with the exception of reorganization under Chapter 11 of
the Federal Bankruptcy Act; provided, however, that in the case of an
involuntary proceeding, the right to terminate shall arise only if the
proceeding has not been dismissed within sixty (60) days of the initiation
thereof.
 
16.2           Obligations upon Termination or Expiration.  USEC shall not be
required to Enrich or deliver Enriched DU under Article 5 or Enriched Product
under Article 6 on or after the effective date of any termination or expiration
of this Agreement, but may complete the Enrichment of any DU previously supplied
to USEC and fed into the Cascade prior to the effective date of termination or
expiration (as well as Enrichment of any additional amounts of DU permitted by
the next sentence of this Section 16.2). USEC shall not continue to feed DU into
the Cascade after the effective date of termination or expiration of this
Agreement except to the extent necessary to produce Material to replace Material
that USEC delivered from its inventory to Customer prior to the effective date
of termination or expiration. Customer shall pay USEC for SWU, Enrichment, FCA,
FCA True-Up, ***** or services (as listed in USEC’s standard service charges
list) furnished in connection with deliveries of Enriched DU and/or Enriched
Product in accordance with the terms of this Agreement  (which, in the case of a
termination under Section 3.2(c)(iii)(A), shall be subject to the limitation on
deliveries stated therein) completed before such date or commenced before such
date using DU previously supplied to USEC and subsequently completed
*****.  Customer shall also pay for ongoing services (e.g., storage services),
and for any services required to return Material to Customer pursuant to Section
16.3.   USEC shall pay Customer all amounts of FCA previously paid to USEC that
cannot, due to termination, be properly associated with enrichment of product
delivered to Customer.  Notwithstanding termination or expiration of this
Agreement, USEC shall pay Customer any amounts of FCA True-Up overpaid by
Customer and properly associated with power used for Enrichment of DU delivered
by Customer.
 
16.3           Return of Material.  Upon termination or expiration of this
Agreement, the Parties shall agree upon a schedule for the delivery to Customer
of any Stored Items (as defined in Section 13.4) still in USEC’s possession on
the effective date of such termination or expiration (which delivery shall be
completed no later than December 31, 2013).  Nothing herein shall require USEC
to continue to lease the Facility for any longer than it determines is in its
own operational and financial interest, in order to keep or protect such Stored
Items for Customer.
 
ARTICLE 17 – ASSIGNMENT AND TRANSFER OF INTEREST
 
17.1           General.  Except as provided in this Article 17, this Agreement
shall not be assigned by either Party without the prior written consent of the
other Party, which consent shall not be unreasonably withheld.   Any purported
assignment that does not comply with the terms of Sections 17.1 and 17.2 shall
be void ab initio.  As used in this Article 17, the terms “assign” or
“assignment,” in reference to this Agreement, shall include any transfer, sale,
pledge, encumbrance or assignment of this Agreement or any rights or obligations
hereunder.
 
17.2           Permitted Assignments.
 
(a)           Neither Party’s consent shall be required for an assignment of the
right to receive any payment owed to the assigning Party hereunder, or any
further assignment thereof; provided that the assignee receives no greater
rights under this Agreement than the assignor.
 
(b)           Neither Party’s consent shall be required for an assignment (in
whole or in part) to an affiliate or entity that succeeds to substantially all
of the assets or business of the assigning Party; provided that (i) the assignor
notifies the non-assigning Party in writing that this Agreement has been
assigned; (ii) the assignee notifies the non-assigning Party in writing that it
agrees to be bound by this Agreement; (iii) the assignee’s rights and
obligations hereunder shall be subject to any defenses or claims of the
non-assigning Party under this Agreement; (iv) the assignment does not reduce
the amount of SWU purchased from USEC under this Agreement; and (v) the
assigning Party shall not be released from its obligations under this
Agreement.  For purposes of this Section 17.2, “affiliate” of a Party means an
entity that, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Party.  Assignments solely for financing
purposes of the right to receive, or take title to, Enriched DU or Enriched
Product is not subject to this Section 17.2(b).
 
(c)           Any assignment to an affiliate, successor or other person or
entity permitted under this Section 17.2 shall include the right for that
permitted assignee to further assign the Agreement, and all rights and
obligations received by such permitted assignee as a result of a permitted
assignment, to an affiliate or successor under Section 17.2(b).
 
(d)           Neither the disposition of a Party’s stock by merger or otherwise
shall be construed as an assignment or otherwise require consent of the other
Party.
 
17.3           Successors.  Subject to Sections 17.1 and 17.2, this Agreement
shall be binding upon and shall inure to the benefit of the legal
representatives, successors and permitted assigns of the Parties hereto.  Any
person or entity that succeeds to all of the rights and obligations of a Party
under this Agreement, whether by operation of law or by permitted assignment and
assumption of all such rights and obligations, shall replace such Party for all
purposes hereunder, and all references herein to such Party shall thereafter be
deemed to refer to such successor.
 
17.4           Transfer of Interest.  Customer’s purchase obligations under this
Agreement shall not be affected by any transfer of Customer’s interests in or
operating licenses for its reactor.
 
ARTICLE 18 – CONFIDENTIALITY
 
18.1           Business Proprietary Information.
 
(a)           USEC and Customer shall treat this Agreement, its terms and
conditions, and appendices, including all modifications, and all related
communications as “Business Proprietary Information.”
 
(b)           Except as provided in Section 18.1(c) or as required by law, a
Party shall not disclose any part of such Business Proprietary Information to
any other person or entity other than officers, directors, or employees of a
Party, and accountants and legal counsel acting on behalf of such Party,
(provided such accountants and legal counsel have agreed in writing to maintain
such Business Proprietary Information in confidence or are otherwise subject to
an obligation of confidentiality that will provide at least the level of
protection afforded by this Article 18), without the prior written consent of an
authorized representative of the other Party (which consent shall not be
unreasonably withheld), except as such disclosure may be required (i) by court
order, subpoena, or other appropriate governmental authority; (ii) to fulfill
obligations under this Agreement (including communications by either Party with
fabricators, contractors, transporters or others concerning matters necessary to
effect a delivery of, or payment for, Material) or obligations under a Party’s
agreements with financial institutions; (iii) to secure or maintain financing
(including guarantees) for the Parties,  their affiliates, or to implement
Article 17; or (iv) to enforce either Party’s rights hereunder.  In all cases
under this Section 18.1(b), the disclosing Party shall take reasonable
precautions to protect the confidentiality of the disclosed Business Proprietary
Information.  Further, if disclosure of Business Proprietary Information is
required under item (i) above, the disclosing Party shall promptly notify the
other Party of the requirement, and shall take such further measures as
necessary to minimize or oppose the disclosure, if requested by the other Party.
 
(c)           The fact that the Parties have entered into this Agreement and the
term of this Agreement shall not be treated as Business Proprietary Information.
Further, the Parties recognize that USEC shall be required to disclose this
Agreement in its public filings with the Securities and Exchange Commission and
that, while USEC will seek to protect from disclosure provisions of the
Agreement where disclosure could cause competitive harm to USEC, the SEC may not
permit USEC to withhold disclosure of all provisions requested by USEC.  The
Parties agree that those provisions of the Agreement that USEC determines it is
permitted to withhold from disclosure shall be maintained in confidence as
Business Proprietary Information, and those provisions of the Agreement that
USEC determines it must disclose in its SEC filings shall be considered public
information that is not subject to protection under Section 18.1(b) or the
Confidentiality Agreement between Customer, USEC, Bonneville Power
Administration and TVA.  For purposes of this Section 18.1(c), the “Agreement”
shall include any future amendment, modification or supplement of the Agreement,
or other documents or information related to the Agreement, that USEC determines
must be disclosed in its SEC filings.
 
(d)           The Parties recognize that Customer may receive a request for
Business Proprietary Information pursuant to the Washington State Public Records
Act.  To the extent Customer receives such a request, Customer shall provide
USEC with timely written notice of such request, and its intent to disclose the
Business Proprietary Information.  Customer and USEC shall cooperate with each
other to prevent the public disclosure of Business Proprietary Information to
minimize the effect of such disclosure, to the extent legally allowed.  However,
if it is determined by Customer’s legal counsel that a disclosure is legally
required in response to a public request, then Customer shall promptly notify
USEC and Customer may choose to approve the release of the Business Proprietary
Information, negotiate protection for the Business Proprietary Information or
seek injunctive or other relief, at its sole expense, to prevent disclosure of
the Business Proprietary Information proposed to be released.
 
(e)           Customer is authorized and may provide a copy of this Agreement to
DOE which shall be marked as “Business Proprietary Information to DOE/United
States Enrichment Corporation and Energy Northwest request that this document
not be released to persons outside the U.S. Government.”
 
18.2           Applicability.  The provisions of this Article are applicable to
all officers, directors, employees, and agents of each Party.  Each Party shall
be responsible for ensuring the compliance with the terms hereof by all such
officers, directors, employees, and agents.
 
ARTICLE 19 – DISPUTE RESOLUTION
 
19.1           Disputes.
 
(a)           Except for disputes and disagreements that may be resolved under
Section 4.3 and under the provisions of Paragraphs 15 and 16 of Appendix B
(which procedures shall, to the fullest extent possible, be the sole means of
resolving such disputes and disagreements), this Article 19 shall provide the
exclusive means of resolving any other dispute, claim, controversy or failure to
agree arising out of, relating to, or connected with this Agreement or the
breach, termination, or validity thereof (a “Dispute”).
 
(b)           Either Party may invoke the provisions of this Article by giving
written notice thereof to the other Party with a detailed description of the
matters involved in the Dispute.  The Parties shall attempt to resolve such
Dispute through good faith negotiations, including one or more meetings between
senior executive representatives of the Parties, during the thirty (30) days
following such notice.  The thirty (30) day period for negotiation may be
shortened or lengthened by mutual agreement.  The failure to conduct such
negotiations for any reason shall not bar the referral of the Dispute to
arbitration pursuant to the remaining provisions of this Article.
 
(c)           If, as a result of the resolution of such dispute, it is
determined that Customer failed to pay USEC any amount that was owed
(“Underpayment”) or paid USEC any amount that was not owed
(“Overpayment”),  then an appropriate payment adjustment shall be made within
thirty (30) days of final resolution of such dispute.  At the same time as such
payment adjustment is made, interest shall be paid on any Underpayment from the
date that such Underpayment was originally due or, as the case may be, from the
date such Overpayment was originally due, to the date of the adjustment payment,
using a daily interest rate based upon the annual interest rate used for
calculating late payment charges under Section 8.5.
 
19.2           Arbitration Rules.  If the Parties have not resolved such Dispute
within the aforesaid thirty (30) day period, either Party may submit the Dispute
to final and binding arbitration.  Arbitration shall be governed by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules (the
“Rules”), as modified by this Article 19, and by the United States Arbitration
Act, 9 U.S.C. §§ 1 et seq. (the “Arbitration Act”).  The Parties agree that time
is of the essence in resolving any Dispute arising under this Article and the
Parties agree to use any practice or procedure available pursuant to the Rules
providing for the swiftest resolution available; provided, however, to the
extent the arbitrator permits pre-hearing discovery, the arbitrator shall be
guided by a conservative interpretation of the Federal Rules of Civil Procedure
and, in particular, the limitations imposed on discovery as provided in those
rules.  Judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof in accordance with Section 19.4
below.  The place of the arbitration shall be New York, New York.  There shall
be a single arbitrator selected in accordance with the Rules.  The Parties shall
select an arbitrator who has experience in complex commercial matters involving
the application of New York law.
 
19.3           Hearings and Award.  All hearings shall be held, if possible,
within ninety (90) days following the appointment of the arbitrator.  At a time
designated by the arbitrator, each Party shall simultaneously submit to the
arbitrator and exchange with each other its final proposed award; provided,
however, that in no event shall the arbitrator award any damages prohibited
under Article 13 hereof, or make any award that is otherwise inconsistent with
the terms and conditions of this Agreement or exceeds the dollar caps on
liability imposed hereunder.  Unless the arbitrator determines that
extraordinary circumstances require additional time or both Parties jointly
request an extension in writing, the arbitrator shall issue the final and
binding award, which shall not be subject to appeal, no later than thirty (30)
days after completion of the hearings, and judgment on any award may be entered
in any court having jurisdiction thereof.  Nothing herein shall limit the rights
of either Party under the Arbitration Act.
 
19.4           Jurisdiction and Venue.  To the extent that the Parties are
permitted under this Article 19 or the Rules to pursue a judicial remedy, each
Party consents and submits to (and waives any objection to) the personal and
subject matter jurisdiction of and venue in the federal courts located in New
York, New York (or, in case the federal court does not have jurisdiction, the
state courts located in New York, New York).  Such jurisdiction and venue shall
be exclusive except as to an action brought solely for the purpose of enforcing
an order of a New York federal or state court obtained pursuant to the preceding
sentence, or enforcing an award of the arbitrator.  Each Party consents to
service of the notice of arbitration, and any other paper in the arbitration or
in any proceeding brought pursuant to this Agreement, by registered mail or
personal delivery at its address specified in Article 20.
 
19.5           Confidentiality.  The fact that either Party has invoked the
provisions of this Article 19, the arbitration proceedings and related
communications or disclosures, and the decision of the arbitrator, shall all be
considered Business Propriety Information under Article 18, and the Parties
shall ensure that the arbitrator agrees not to make disclosure of any Business
Proprietary Information that would not be permitted to be disclosed by a Party
under the terms of Article 18.
 
19.6           Binding upon Successors.  This agreement to arbitrate and any
award made hereunder shall be binding upon the successors and assigns and any
trustee or receiver of each Party.
 
19.7           Effect of Arbitration on Performance.  The fact that either Party
has invoked the provisions of this Article 19 shall not relieve either Party of
any obligations it may otherwise have to continue performance in accordance with
the provisions of the Agreement.
 
19.8           Waiver.  To the extent either Party has or hereafter may acquire
any immunity (including sovereign immunity) from jurisdiction of any court or
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, such Party hereby irrevocably waives such immunity in
respect of its obligations and liabilities under, or in connection with, this
Agreement.
 
19.9           Fees.  Each Party shall pay its own fees and charges of
arbitration, including the fees for its legal representation and assistance and
costs of any experts or other witnesses utilized by such Party, and shall share
equally the common fees and charges for the arbitration, including any fees of
the arbitrator.
 
ARTICLE 20 – NOTICES AND ADDRESSES
 
20.1           Notices.
 
(a)           Any notice, request, demand, claim or other communication related
to this Agreement must be in writing and delivered by hand, registered mail
(return receipt requested), overnight courier, sent in .pdf format by electronic
mail, or transmitted by facsimile.  Any notice given by electronic mail or
facsimile shall only be effective  if a confirming copy is promptly delivered to
the other Party by one of the other foregoing methods (or by first class mail)
at the following addresses and numbers:
 
Customer:
Energy Northwest
Fuel Procurement Program Manager
Mail Drop PE10
P.O. Box 968
Richland, Washington 99352-0968
*****


USEC:
United States Enrichment Corporation
6903 Rockledge Drive, Suite 400
Bethesda, Maryland 20817
ATTENTION:  Vice President, Sales, Marketing and Power
*****


 
Either Party may change its address, email address, or facsimile number for
receiving notices by giving written notice of such change to the other Party no
later than ten (10) Business Days prior thereto.
 
(b)           All notices, requests, demands, claims and other communications
hereunder shall be deemed given upon actual receipt thereof.
 
20.2           Designated Facilities.  The Facility shall be the delivery point
for all Physical Deliveries of cylinders and Material.
 
ARTICLE 21 – GENERAL
 
21.1           Reports and Documentation.  During the term of this Agreement,
USEC shall periodically provide Customer with reports which summarize deliveries
hereunder and the amounts credited to the DU Account, and transactions regarding
such accounts made on Customer’s behalf pursuant to this Agreement.
 
21.2           Governing Law.  The validity, performance, and all matters
relating to interpretation and effect of this Agreement and any amendment hereto
shall be governed by the laws of the State of New York, including Articles 1 and
2 of New York’s Uniform Commercial Code, except to the extent superseded by
federal law; provided, however, that, in the event the Parties’ choice of New
York law is deemed ineffective by a court or arbitrator, Maryland law, including
Maryland Commercial Law Titles 1 and 2, shall apply in place of New York law.
 
Notwithstanding the foregoing, in the event Customer receives a request for
Business Proprietary Information pursuant to the Washington Public Records Act,
Washington law shall govern such request and corresponding response to the
request, including any request for redaction or confidential treatment required
to comply with Article 18.  Any action under the Washington State Public Records
Act shall be brought in the appropriate venue in accordance with Washington law.
 
21.3           Captions and Headings of No Effect.  The captions and headings in
this Agreement are inserted for convenience only and shall not affect the
interpretation or construction of this Agreement or any provision hereof.
 
21.4           Invalid or Unenforceable Provisions.  If any provision of this
Agreement is or becomes invalid or unenforceable, the remainder of this
Agreement shall not be affected.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, only as to such
jurisdiction, be ineffective only to the extent of the prohibition or
unenforceability.  The Parties shall cooperate to negotiate mutually acceptable
terms to replace any invalid or unenforceable provision.
 
21.5           No Waiver.  The failure of either Party to enforce any of the
provisions of this Agreement, or to require at any time strict performance by
the other Party of any of the provisions hereof, shall in no way be construed to
be a waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof, or the right of such Party thereafter to enforce
each and every such provision.
 
21.6           Contractors.
 
(a)           USEC may fulfill its obligations under this Agreement through one
or more contractors.  No such contractor and/or subcontractor is authorized to
modify the terms of this Agreement, waive any requirement hereof, or settle any
claim or dispute arising hereunder.
 
(b)           References in this Agreement to the liability of a Party for its
negligence or intentional acts shall be deemed to include the negligence or
intentional acts or omissions of the Party’s contractors, subcontractors,
employees or agents if, under applicable law, the Party would be vicariously
liable for such acts or omissions.
 
21.7           Survival.  This Article and the provisions relating to
definitions, title and risk of loss and obligation codes, prices and terms of
payment, taxes, Parties’ representations, liability (including nuclear
liability), government authorizations, termination or suspension provisions,
confidentiality, dispute resolution (including governing law, interpretation,
agents, no third party beneficiaries), and notice provisions shall survive
termination or expiration of this Agreement.
 
21.8           Amendment.  No modification or amendment of this Agreement shall
be effective unless it is in writing and signed by both Parties.
 
21.9           No Third Party Beneficiaries.  With the exceptions of Sections
12.8 and 13.7, nothing in this Agreement shall be interpreted as creating any
right of enforcement of any provision herein by any person or entity that is not
a Party to this Agreement.
 
21.10           Consent to be Reasonably Given.  Where a Party must give its
consent under this Agreement, such consent may not be unreasonably withheld or
delayed unless the Agreement provides that such consent is at the sole
discretion of such Party.
 
21.11           Characterization for U.S. International Trade Law Purposes.  The
Parties are entering into this Agreement for their mutual benefit and not for
use as evidence in any pending or future proceeding under the U.S. antidumping
or countervailing duty laws.  Accordingly, neither Party shall seek to
characterize this Agreement as a contract for the sale of services or
merchandise for purposes of those laws without the consent of the other Party.
 
21.12           Reasonable Efforts.  When used in this Agreement (including in
any amendment, supplemental agreement or correspondence between the Parties
related to this Agreement) and unless specifically defined in another provision
of this Agreement, terms such as “best efforts,” “reasonable efforts,” and
“commercially reasonable efforts” shall be deemed to mean efforts that are
considered to be commercially reasonable under the circumstances prevailing at
the time, taking into account the economic condition of the Party making such
efforts, the information actually available to such Party at the time the
efforts are made, the economic, legal and political circumstances prevailing in
the country where the efforts are to made, and the internal resources and
employees available to such Party to make such efforts. In no event shall it
require a Party to undertake measures, which in its reasonable judgment, could
materially jeopardize its ability to perform its other legal or contractual
obligations to others (including to the other Party) or to comply with
applicable law or regulations.
 
21.13           Execution and Counterparts; Effectiveness.
 
(a)           This Agreement may be executed in multiple counterparts, which
taken together shall constitute an original without the necessity of all Parties
signing the same page or the same documents, and may be executed by signatures
to electronically or telephonically transmitted counterparts in lieu of original
printed or photocopied documents.  Signatures transmitted by facsimile shall be
considered original signatures.
 
(b)            Notwithstanding any other provision of this Agreement, the
execution and delivery of all of the following agreements, on or before May 16,
2012, shall be a condition precedent to the obligations of the Parties under
this Agreement:
 
(i)           Agreement between Customer and the Department of Energy, titled
“Agreement Between the U.S. Department of Energy and Energy Northwest For the
Transfer of Depleted Uranium Hexafluoride and the Storage of Low Enriched
Uranium,” EN Contract number 335903;
 
(ii)           Agreement between Customer and TVA, titled “Enriched Product and
UF6 Supply Agreement,” EN Contract number 335901; and
 
(iii)           Letter agreement between TVA and USEC for the purchase and sale
of power used to produce the Enriched DU.
 
If such agreements have not been executed and delivered by each and all of the
parties thereto on or before May 16, 2012, this Agreement shall, without any
further action of the Parties, terminate automatically effective as of 12:00
midnight, Eastern Time, on May 16, 2012.  In the event of any such termination
of this Agreement, this Agreement shall be null and void and without any further
force or effect whatsoever, other than the confidentiality obligations of the
Parties under Article 18, and no Party shall have any obligation or liability
whatsoever to any other Party under or in connection with this Agreement other
than the aforementioned confidentiality obligations.
 
(c) Customer shall promptly notify USEC when all parties to the agreements in
Section 21.13(b)(i) and (ii) have executed and delivered such agreements and
USEC shall promptly notify Customer when all parties to the agreement in Section
21.13(b)(iii) have executed and delivered such agreement. Upon receipt by each
Party of the notice from the other Party under the preceding sentence, the
condition precedent in Section 21.13(b) shall be fulfilled.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
in two (2) originals by their duly authorized officers as of the Effective Date.
 
ENERGY
NORTHWEST                                                                           UNITED
STATES ENRICHMENT
CORPORATION
 
By:           /s/ Dale K.
Atkinson                                                                By:      /s/
Robert Van Namen 
 
Name:      Dale K.
Atkinson                                                         Name:     Robert
Van Namen                                                      
 
Title:        V.P. Empl. Dev./Corp.
Services                                                      Title:          Senior
V.P., Uranium Enrichment 
 

 
 

--------------------------------------------------------------------------------

 
BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900



APPENDIX A:  EQUATIONS USED TO CALCULATE COMPONENTS OF ENRICHED URANIUM PRODUCT
PRODUCED FROM FEED MATERIAL OR FROM DEPLETED URANIUM
 
1.           Feed Material, or Depleted Uranium, per unit of product (feed
factor):
 
F = (XP - Xw) / (Xf - XW)
 
where F = Feed Material or DU quantity per unit of resulting Enriched Uranium or
Enriched DU
 
Xp = Product Assay (in weight % 235U)
 
Xw = Tails Assay (in weight % 235U)
 
Xf = Feed Material/DU Assay (in weight % 235U)
 
2.           Separative work per unit of product (SWU factor):
 
SWU = [V(Xp) – V(Xw)] – F[V(Xf) – V(Xw)]
 
Where V(Xp) = [2 (Xp) – 1] [1n [(Xp) / (1-Xp)]]
 
V(Xw) = [2 (Xw) - 1] [1n [(Xw) / (1-Xw)]]
 
V(Xf) = [2 (Xf) – 1] [1n [(Xf) / (1-Xf)]]
 
where (Xp), (Xw), and (Xf) are defined above and 1n = natural logarithm (base e)
 
3.
The weight percents (“weight %”) must be converted to decimal fractions for use
in the separative work equations.  These formulas can be generalized to multiple
Feed Material Assays and Product Assays.

 
4.           For the application of the above formulas:
 
-Uranium quantity is expressed in kilograms of UF6, rounded to the gram (third
decimal place).
 
-Assay expressed in % is rounded to the fourth significant figure.
 
-Intermediate calculations are carried to at least eight significant figures.
 
-Feed and SWU factors are rounded to the third decimal place.
 
-Separative work, expressed in kilograms SWU, is rounded to the third decimal
place (1/1000 Kg SWU).
 
-Rounding is done by the standard rounding procedure.
 

A-
 
 

--------------------------------------------------------------------------------

 
BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900



APPENDIX B:  PROVISIONS FOR PHYSICAL DELIVERY
 
This Appendix B shall apply to Physical Deliveries of Enriched DU and the
Enriched Product, of cylinders for filling with Enriched DU and Enriched Product
and, unless otherwise agreed, of other Material or equipment under this
Agreement.
 
1.           Designated Facilities.  The Facility at PGDP shall be the delivery
point for all Physical Deliveries of cylinders and Material by either Party.
 
2.           Delivery Schedule.  The schedule for deliveries during which
Physical Delivery will occur shall be established by mutual agreement.  For
Physical Delivery of Enriched DU and Enriched Product, USEC shall submit a
delivery schedule to Customer on the 15th of the month prior to the month of
delivery (“Delivery Schedule”).  The Delivery Schedule shall take into account
the following:
 
(a)           the nominal quantities and Assays of Enriched DU that USEC has
available to deliver to Customer from among standard Assays of ***** and the
nominal quantity and Assay of Enriched Product that USEC shall deliver to
Customer will be the standard Assay of *****;
 
(b)           *****
 
(c)           the destination for any shipment by Customer of the Enriched DU or
Enriched Product from the Facility, which shall be provided by Customer to USEC
prior to the 15th day of the month prior to the month of delivery;
 
(d)           the proposed schedule for arrival of Customer’s overpacks (if
needed by Customer to ship the Enriched DU or Enriched Product from the
Facility) and trucks;
 
(e)           potential conflicts with USEC’s need to fill orders from other
customers; and
 
(f)           other factors affecting the availability of manpower, equipment
and other requirements to implement the proposed delivery.
 
The actual quantity and Assay of Enriched DU or Enriched Product delivered to
Customer may differ from the quantity and Assay listed in the Delivery Schedule.
 
*****
 

B-
 
 

--------------------------------------------------------------------------------

 
BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900

APPENDIX C:  *****


*****

C-
 
 

--------------------------------------------------------------------------------

 
BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900

APPENDIX D:  *****


*****
 

D-
 
 

--------------------------------------------------------------------------------

 
BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900



APPENDIX E:  USEC SERVICE CHARGES – AS OF THE EFFECTIVE DATE
 
*****

E-
 
 

--------------------------------------------------------------------------------

 
BUSINESS PROPRIETARY INFORMATION
USEC CONTRACT NO. EC-SC01-12UE03133
ENERGY NORTHWEST CONTRACT NO. 335900



APPENDIX F:  FORM OF QUALITY CONFIRMATION
 
Certificate of
Quality and Quantity
For Enriched Uranium Hexafluoride


Customer:
 
Contract No:
 
Receiver:
 
Order No.:
 
UF6 Cylinder No:
 
Assay (wt%)
 



Gross Weight:                  pounds
Uranium Mass:                                        kg
Tare Weight:                    pounds
Isotope Mass (235U):                                kg
Net Weight:                      pounds
 
Isotopic Composition
 
ASTM C996-10
Specification Value
Analyzed Values
 
U-235
Less than or equal to:  5.0%
 
U-232
Less than or equal to:  0.0001 micrograms/gU or U236 less than
125  micrograms/gU235, then N/A
 
U-234
Less than or equal to:  11.0 x 103 micrograms/gU235
 
U-236
Less than or equal to: 250micrograms/gU235
 



Impurity Elements
 
Boron                           Less than or equal to 4 micrograms /gU
 
Silicon                           Less than or equal to 250 micrograms/gU
 
Tc-99                           Less than or equal to 0.01 micrograms/gU
 



Purity (U content %)
 
UF6 Concentration
 
Molar content of hydrocarbons, chlorocarbons and partially substituted
Halohydrocarbons
 



The samples for analysis were obtained during filling while the UF6 was in
liquid phase.




Date:                                                      Signature:                                                                